Citation Nr: 0207395	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-01 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sinusitis, as secondary 
to the veteran's service-connected hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to April 1964.  
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska. 

The veteran was provided a VA hearing June 2000.  He 
requested a second hearing in November 2000, and was notified 
of the date, time, and location of that hearing by a VA 
letter dated in February 2001.  The veteran failed to report 
for that hearing, and there are no other outstanding hearing 
requests of record.

At his June 2000 hearing, the veteran's representative 
amended the veteran's claim to include an "unspecified ear 
condition."  As a decision has not been issued by the RO for 
that claim, it is referred back to the RO for appropriate 
action.  

The Board notes further that in an April 1998 rating 
decision, the RO denied service connection for a back 
disorder, a right knee disorder, and left hip degenerative 
changes as secondary to a service-connected foot condition.  
The veteran initiated and perfected his appeal of these 
issues.  However, in a written statement dated in March 1999 
and before the case was transferred to the Board, the veteran 
indicated that he wished to "withdraw [his] current appeal 
with regard to all issues with the exception of service 
connection for Sinusitis."  The RO then, apparently on its 
own initiative, readjudicated those claims pursuant to 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) and included 
such issues in an October 2001 supplemental statement of the 
case.  These issues are not currently in appellate status.  
See VAOPGCPREC 03-2001.  However, although such issues were 
addressed by the veteran's representative in a subsequently 
submitted February 2002 Statement of Accredited 
Representative in Appeals Case in Lieu of VA Form 646 and an 
April 2002 brief submitted to the Board, the veteran clearly 
had previously indicated that he did not wish to pursue such 
matters on appeal.  In light of the foregoing, these issues 
are referred back to the RO for clarification from the 
veteran as to whether he wishes to appeal those issues.


FINDING OF FACT

The evidence of record does not demonstrate a causal 
relationship between the use of hearing aids for the 
veteran's service-connected hearing loss and sinusitis. 


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
veteran was notified of this regulatory change in a VA letter 
dated in April 2001.  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in July 1998, October 1999, and October 2001 letters and 
rating decisions of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a January 1999 statement of the case 
and several supplemental statements of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim for service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  Service medical 
records and VA outpatient treatment reports have been 
received.  In addition, the veteran was afforded several VA 
examinations.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

This appeal arises out of the veteran's contention that he 
suffers from chronic infections that have led to sinusitis 
and were caused by the hearing aids that have been prescribed 
for his service-connected hearing loss. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  The United 
States Court of Appeals for Veterans Claims (Court) further 
has held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service- connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exits, 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  Id. at 439.

The veteran's service medical records are included in the 
claims file.  Induction and separation examinations are 
negative for pertinent ear and sinus disorders.  The veteran 
was hospitalized in March 1961, March 1962, and May 1963 for 
pneumonia, and no sinus symptomatology was noted on the 
hospitalization reports.  In February 1963, the veteran 
complained of an earache.  No additional symptoms were noted. 

At a March 1996 VA general medical examination, the veteran 
denied any prior ear infections or injuries.  His ears were 
found to be normal upon examination.

In May 1996, the veteran was afforded a VA examination for 
audiological and ear disorders.  At that time, the examiner 
noted that the veteran's external ear canal revealed a slight 
amount of cerumen.  There was no evidence of active ear 
disease, infectious processes, or external or middle ear 
disease.  The tympanum and mastoid were both normal.  

A November 1997 VA examination for audiological disorders is 
of record.  The veteran reported a 10-year history of hearing 
loss, but stated that he had no history middle ear 
infections.  He did indicate that he had Eustachian tube 
dysfunction at times. 

At a November 1997 VA examination for respiratory disorders, 
the veteran's ears were noted as being dry bilaterally, and 
the tympanic membranes showed some old scarring.  No fluid 
was present and sinus congestion was not found.

Outpatient treatment records from the VA medical center 
(VAMC) in Omaha, Nebraska, dated January 1998 to July 1999, 
are included in the claims file.  In June 1998, the veteran 
was prescribed eardrops.  No complaints, treatment, or 
symptoms accompanied that record.  In March 1999, the veteran 
asserted that he had an earache and sinus infection related 
to his hearing aids.  He maintained that he had frequent pain 
and infection where his hearing aids were located, and asked 
whether he could be allergic to the plastic on the hearing 
aid.  The examiner found inner canal irritation secondary to 
hearing aids, and acute sinusitis.  The veteran was scheduled 
to be re-examined two weeks later, but no record of a follow-
up ear appointment is of evidence.  The veteran reported 
having chronic ear infections in April 1999, and in a July 
1999 medical report, he stated that he had an allergic 
reaction to his hearing aids and was now using hypoallergenic 
hearing aids.  On head, ears, eyes, nose, and throat (HEENT) 
examination in July 1999, the examiner found no epistaxis, 
discharge or pain.  He was noted to be wearing a hearing aid 
in the left ear and no discharge was noted from his ears.  

The veteran was provided a VA hearing in June 2000.  He 
reported that after wearing his hearing aids for three days, 
an infection consisting of pain in the ear, frontal lobe, and 
forehead area set in with associated throbbing and aching in 
his ears.  The veteran indicated that he had been issued 
hearing aids roughly two years ago, and that his ear 
infections began at that time.  

The veteran was provided a VA examination for ear disorders 
in July 2000.  The examiner indicated that the purpose of the 
examination was to determine whether the veteran's hearing 
aids were causing chronic ear and sinus infections.  At that 
time, the veteran complained of bilateral ear itching with 
discharge from his sinuses for the previous two years.  He 
stated that he took his hearing aids out at night and wore 
them only during the day when he had to or when he was 
planning on going out.  He stated that his hearing aids had 
been out of his ears for roughly three days and the morning 
of the examination was the first time he had put them in over 
those three days.  In reporting the symptomatology of his ear 
disorder, the veteran asserted that he had no frontal or 
maxillary sinus pain and no problems with congestion.  He 
also reported that he had no headaches associated with his 
sinus symptoms.  He indicated that his main complaint was 
"stuffiness 10 days per month" with drainage.  The veteran 
denied that the sinus or ear complaints interfered with his 
daily life.  Following a clinical examination, the examiner 
diagnosed that the veteran's symptoms were most likely 
stemming from allergy components.  He recommended that the 
veteran have an allergy examination and try an antihistamine.  
The examiner characterized the examination as negative for 
sinus findings, and the examiner noted that the veteran had 
never been diagnosed with any Meniere's type symptoms or 
sinusitis.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
does not support a finding of service connection for 
sinusitis as secondary to the veteran's service-connected 
hearing loss.  VA examinations in March 1996 and November 
1997 include statements from the veteran in which he 
maintains that he did not have chronic ear infections.  At 
his June 2000 hearing, the veteran reported that he was 
issued his hearing aids "roughly two years ago" and that 
the infections began at that time.  However, the earliest 
medical evidence of record noting a complaint by the veteran 
regarding his sinuses is in March 1999, nearly one year after 
he reported receiving his hearing aids. The examiner did 
indicate that the veteran had some ear canal irritation due 
to the hearing aid and acute sinusitis, but he did not 
express an opinion as the relationship, if any, between the 
two diagnoses.  

The July 2000 VA examiner conducted an examination 
specifically addressing whether the veteran's ear infections 
and sinus infections were caused by his hearing aids.  He 
determined that most of the veteran's symptomatology most 
likely stemmed from allergy components.  He opined that the 
fumes and stains from the veteran's leather working, coupled 
with his smoking, were the possible environmental agents 
causing the allergic symptomatology. 

The Board notes further, that even with the absence of a 
nexus statement of record, there is a question as to whether 
the evidence of record does, in fact, demonstrate that the 
veteran has current chronic sinusitis.  The March 1999 
examiner diagnosed only acute sinusitis.  The most recent VA 
examiner, however, noted negative sinus findings.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a current disability, there can be no valid claim).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a service 
connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability).  However, to the extent that the veteran does 
have a recurrent sinus disability, the Board finds that the 
evidence of record does not contain competent medical 
evidence linking a chronic sinus condition to use of hearing 
aids for the veteran's service-connected hearing loss 
disability.

As no medical professional has linked a chronic sinus 
disorder including sinusitis and infections to a service-
connected disability or otherwise to the veteran's military 
service, the Board finds that there is no basis on which to 
grant service connection.  As to the veteran's statements 
that his chronic infections and resulting sinusitis are 
related to his hearing aids, the Board notes that those 
statements, without any accompanying medical opinion, are 
insufficient to establish service connection, as lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons, while 
competent to provide an eyewitness account, are not capable 
of offering evidence that requires medical knowledge, such as 
a diagnosis).

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim. 


ORDER

Service connection for sinusitis as secondary to service-
connected hearing loss, is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

